IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEVEN BERRY,                            §
                                         §
       Defendant Below,                  §   No. 35, 2019
       Appellant,                        §
                                         §   Court Below–Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1109007172 (K)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §
                                         §

                          Submitted: March 21, 2019
                          Decided:   April 2, 2019

                                      ORDER

      It appears to the Court that, on February 19, 2019, the Chief Deputy Clerk

issued a notice to show cause why this appeal should not be dismissed under

Supreme Court Rule 29(b) for the appellant’s failure to diligently prosecute his

appeal by not responding to the Clerk’s January 28, 2019, letter directing him to file

his motion to proceed in forma pauperis with notarization by February 12, 2019.

The appellant responded to the notice to show cause. The Clerk informed him that

the motion to show cause would be held in abeyance pending the receipt of his

corrected motion to proceed in forma pauperis on or before March 21, 2019.

Appellant failed to file his motion to proceed in forma pauperis with notarization on

or before March 21, 2019. Therefore, dismissal of this action is deemed unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Collins J. Seitz, Jr.
                                           Justice




                                       2